 



AMENDMENT
TO
THE TORO COMPANY
SUPPLEMENTAL MANAGEMENT RETIREMENT PLAN

     This Amendment is made to The Toro Company Supplemental Management
Retirement Plan, as most recently amended and restated effective July 27, 1998
(the “Plan”). All terms defined in the Plan shall have the same meanings when
used herein. This amendment is effective January 1, 2005. All provisions of the
Plan not amended by this Amendment shall remain in full force and effect.

1.  The definition of “Compensation” in Article I is amended by adding a
sentence at the end thereof to read as follows:



    Effective for periods beginning on or after January 1, 2005, Compensation
shall include only amounts paid or deferred in connection with the Company’s
annual base salary and the annual cash incentive plans.

2.  Section 4.1 is amended by supplementing the end of clause (a) thereof to
read as follows:



    ; provided, however, that, effective for all periods beginning on or after
January 1, 2005, the determination of the amount that the Participant would have
been entitled to receive under the Pension Plan and such other defined benefit
plans shall be made without regard to any compensation paid or accrued in
connection with the Company’s stock option, performance share and other
stock-based compensation plans or agreements, and

3.   Section 5.1 is amended by supplementing the end of clause (a) thereof to
read as follows:



    ; provided, however, that, effective for all periods beginning on or after
January 1, 2005, the determination of the amount that the Participant would have
been entitled to receive under the Pension Plan and such other qualified defined
benefit plans shall be made without regard to any compensation paid or accrued
in connection with the Company’s stock option, performance share and other
stock-based compensation plans or agreements, and

 



--------------------------------------------------------------------------------



 



    The Company has caused this Amendment to be executed on the date indicated
below.

     

  THE TORO COMPANY
 
   
Dated: 7/22/04
  By   /s/ J. Lawrence McIntyre
 
   

  Its   Vice President

-2-